DETAILED ACTION
In Reply to Election filed on 10/26/2021, Claims 1-20 are pending. Claims 14-20 are withdrawn based on restriction requirement. Claims 1-13 are considered in the current Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-13, drawn to a device for additive manufacturing. 
Group II, claims 14-19, drawn to a method of additive manufacturing. 
Group III, claim 20, drawn to another device for additive manufacturing.
Applicant’s election without traverse of Group I in the reply filed on 10/26/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 17, line 16, the phrase “bottom plate 260” should read as “bottom plate 261” since reference character “260” does not appear in Figure 3.
Page 23, line 13, the phrase “In some embodiments or the apparatus moves relative to” should read as “In some embodiments. The apparatus moves relative to”.   
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: The claim recites “10..” should read as “10.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0001377 (“Meisner et al” hereinafter Meisner).
Regarding Claim 1, Meisner teaches a device for additive manufacturing (Title, three-dimensional modeling and/or manufacturing apparatus), comprising: a containment vessel (Figure 10, 3D build chamber 1005); and a substrate (Figure 10, build platen with capillary and activating trace array 1040) disposed in the containment vessel and having a first substrate surface (Figure 10, build platen with capillary and 
Regarding Claim 3, Meisner teaches the device according to claim 1, further comprising a liquid monomer reservoir accommodating the liquid monomer (Figure 10, liquid build material reservoir 1020), at least one pump providing the liquid monomer to the substrate (Figure 10, precision micro-pump 1030), and a channel connected to the pump and transferring the liquid monomer from the liquid monomer reservoir to the substrate ([0182], a pool of pressurized or otherwise pumped latent catalyzed monomer or other catalyzable substance is passed through the build platen which implies the present of a channel).
Regarding Claim 8, Meisner teaches the device according to claim 1, further comprising a light source configured to emit polymerization light to the liquid monomer, wherein the light source spatially controls polymerization of the liquid monomer to the solid polymer (Figure 3, implies the present of light source that emits light to active the solidification of the material from uncured monomer 303 to solid cross section 302 [0099]).
Regarding Claim 11, Meisner teaches the device according to claim 1, wherein the device is configured to form a solid polymer (Figure 5, conjoined polymerized solid 
Regarding Claim 12, Meisner teaches the device according to claim 1, wherein the porous substrate comprises a plurality of pores disposed equally over the porous substrate (Figure 2, micro-tube channels 203) and the solid polymer forms over pores of the porous substrate (Figure 3, conjoined polymerized solid cross section 302).
Regarding Claim 13, Meisner teaches the device according to claim 1, wherein the solid polymer forms over a portion of the substrate that is non-porous 1(Figure 3, conjoined polymerized solid cross section 302 and [0181]). 
Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0097315 (“DeSimone et al” hereinafter DeSimone).
Regarding Claim 1, DeSimone teaches a device for additive manufacturing ([0002]), comprising: a containment vessel (Figure 2, build chamber defined by wall 14); and a substrate (Figure 2, carrier 18) disposed in the containment vessel and having a first substrate surface (Figure 2, carrier has a substrate surface), wherein at least a portion of the substrate is a porous substrate and the device is configured to inject a liquid monomer through the porous substrate (Figure 1, [0014] and [0024]) such that the liquid monomer is polymerized to form a solid polymer ([0033]) on the portion of the substrate that is the porous substrate.
Regarding Claim 2, DeSimone teaches the device according to claim 1, further comprising a substrate holder (Figure 2, support or frame assembly 20 and linear stage 19 and [0127]) attached to the substrate, wherein the substrate holder comprises one or 
    PNG
    media_image1.png
    529
    792
    media_image1.png
    Greyscale
support 20 must has porous/holes for liquid to pass through).
Regarding Claim 7, DeSimone teaches the device according to claim 1, further comprising a solid boundary disposed opposite the substrate (Figure 2, rigid build plate 15) and configured to expose a portion of the liquid monomer to polymerization light passing through the solid boundary ([0033]).
Regarding Claim 9, DeSimone teaches the device according to claim 7, wherein the solid boundary includes a photomask, is transparent ([0009], build plate is transparent), or is both transparent and includes a photomask.
Regarding Claim 10, DeSimone teaches the device according to claim 7, wherein the device includes one or more inlet/outlet ports disposed in the containment vessel, in the solid boundary ([0128], the liquid resin in the build camber can be replenished which implies there are ports for liquid to disposed within the containment vessel), or combinations thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0001377 (“Meisner et al” hereinafter Meisner).
Regarding Claim 4, Meisner teaches the device according to claim 3, wherein the liquid monomer reservoir comprises a first liquid monomer reservoir (Figure 10, liquid build material reservoir 1020). Meisner fails to explicitly teach a second liquid monomer reservoir, wherein the first liquid monomer reservoir comprises a first liquid monomer different from a second liquid monomer disposed in the second liquid monomer reservoir.
However, Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]). Therefore, it would have been obvious to 
Regarding Claim 5, Meisner teaches the device according to claim 4, wherein the device is configured to inject a plurality of liquid monomers through the porous substrate (a pool of pressurized or otherwise pumped latent catalyzed monomer or other catalyzable substance is passed through build platen [0182] and it can be controlled to use different monomers [0203]).
Regarding Claim 6, Meisner teaches the device according to claim 3, wherein the liquid monomer reservoir comprises a first liquid monomer reservoir (Figure 10, liquid build material reservoir 1020) and the pump (Figure 10, precision micro-pump 1030) is configured to provide a first liquid monomer from the first liquid monomer reservoir ([0182]). Meisner does not explicitly teach a second liquid monomer reservoir and the pump is configured a second liquid monomer from the second liquid monomer reservoir, or combinations thereof to the substrate.
However, Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]). Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to duplicate a second liquid monomer that pumped a second liquid monomer through the porous substrate because it will lead to the same and predictable result. Furthermore, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744